DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants' remarks filed 09/08/2022 with respect to claims 1 – 6 and 11 – 16 have been considered but they are mooted in view of the new ground(s) of rejection as necessitated by the amendments to the claims.
Claims 7 – 10 and 17 – 20 are canceled.
Claims 1 – 6 and 11 – 16 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 6 and 11 – 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 12 of copending Application No. 17/665,072. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are directed to the same incentive concept as shown in the table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims from Application No. 17/150,589
Claims from Application No. 17/665,072

1. A method of processing a radio link control (RLC) unacknowledged mode (UM) protocol data unit (PDU) based on an RLC UM service data unit (SDU) in a wireless communication system, the method comprising: identifying whether the RLC UM PDU contains a segment of the RLC UM SDU or the RLC UM SDU without segmentation; in case that the RLC UM PDU contains the RLC UM SDU without segmentation, determining not to include a sequence number (SN) field in a header of the RLC UM PDU containing the RLC UM SDU without segmentation; in case that the RLC UM PDU contains the segment of the RLC UM SDU, setting an SN in a header of the RLC UM PDU to a variable value; identifying whether the RLC UM PDU contains a last segment of the RLC UM SDU; and in case that the RLC UM PDU contains the last segment of the RLC UM SDU, increasing the variable value by one.  




2. The method of claim 1, further comprising: in case that the RLC UM PDU does not contain the last segment of the RLC UM SDU, maintaining the variable value.  


3. The method of claim 1, further comprising: setting an SN in a header of another RLC UM PDU to the variable value, wherein the another RLC UM PDU contains another segment of the RLC UM SDU wherein the SN in the header of the RLC UM PDU is same as the SN in the header of the another RLC UM PDU, in case that the RLC UM PDU and the another RLC UM PDU do not contain the last segment of the RLC UM SDU.  

4. The method of claim 1, wherein the SN is included in the SN field in the header of the RLC UM PDU.

5. The method of claim 4, further comprising: receiving, on a higher layer signaling, configuration information associated with a number of bit of the SN field in the header of the RLC UM PDU.  

6. The method of claim 1, wherein, in case that the RLC UM PDU contains a first segment of the RLC UM SDU, a segmentation offset (SO) field is not included in the header of the RLC UM PDU.  
  
11. An entity for processing a radio link control (RLC) unacknowledged mode (UM) protocol data unit (PDU) based on an RLC UM service data unit (SDU) in a wireless communication system, the entity comprising: a transceiver; and a controller coupled with the transceiver and configured to: identify whether the RLC UM PDU contains a segment of the RLC UM SDU or the RLC UM SDU without segmentation, in case that the RLC UM PDU contains the RLC UM SDU without segmentation, determine not to include a sequence number (SN) field in a header of the RLC UM PDU containing the RLC UM SDU without segmentation, in case that the RLC



12. The entity of claim 11, wherein the controller is further configured to, in case that the RLC UM PDU does not contain the last segment of the RLC UM SDU, maintain the variable value.  

13. The entity of claim 11, wherein the controller is further configured to set an SN in a header of another RLC UM PDU to the variable value, wherein the another RLC UM PDU contains another segment of the RLC UM SDU, and wherein the SN in the header of the RLC UM PDU is same as the SN in the header of the another RLC UM PDU, in case that the RLC UM PDU and the another RLC UM PDU do not contain the last segment of the RLC UM SDU.  

14. The entity of claim 11, wherein the SN is included in an SN field in the header of the RLC UM PDU.

15. The entity of claim 14, wherein the controller is further configured to control the transceiver to receive, on a higher layer signaling, configuration information associated with a number of bit of the SN field of a header of a RLC UM PDU.  

16. The entity of claim 11, wherein, in case that the RLC UM PDU contains a first segment of the RLC UM SDU, a segmentation offset (SO) field is not included in the header of the RLC UM PDU.


1. A method of processing a radio link control (RLC) unacknowledged mode (UM) protocol data unit (PDU) based on an RLC UM service data unit (SDU) by an entity in a wireless communication system, the method comprising: identifying whether the RLC UM PDU contains a segment of the RLC UM SDU or the RLC UM SDU without segmentation; in case that the RLC UM PDU contains the RLC UM SDU without segmentation, determining not to include a sequence number (SN) in a header of the RLC UM PDU containing the RLC UM SDU without segmentation; in case that the RLC UM PDU contains the segment of the RLC UM SDU, setting an SN in a header of the RLC UM PDU containing the segment of the RLC UM SDU based on a variable value associated with the SN; identifying whether the RLC UM PDU contains a last segment of the RLC UM SDU; and in case that the RLC UM PDU contains the last segment of the RLC UM SDU, increasing the variable value associated with the SN by one.  

2. The method of claim 1, further comprising: in case that the RLC UM PDU does not contain the last segment of the RLC UM SDU, maintaining the variable value associated with the SN.  

3. The method of claim 1, further comprising: setting an SN in a header of another RLC UM PDU containing another segment of the RLC UM SDU, wherein the SN of the RLC UM PDU is same as the SN of the another RLC UM PDU, in case that the RLC UM PDU and the another RLC UM PDU do not contain the last segment of the RLC UM SDU.  





4. The method of claim 1, wherein the SN is included in an SN field in the header of the RLC UM PDU.  

5. The method of claim 4, further comprising: receiving, on a higher layer signaling, configuration information associated with a number of bit of an SN field of a header of a RLC UM PDU.  

6. The method of claim 1, wherein, in case that the RLC UM PDU contains a first segment of the RLC UM SDU, a segmentation offset (SO) field is not included in the header of the RLC UM PDU.  

7. An entity for processing a radio link control (RLC) unacknowledged mode (UM) protocol data unit (PDU) based on an RLC UM service data unit (SDU) in a wireless communication system, the entity comprising: a transceiver; and a controller coupled with the transceiver and configured to: identify whether the RLC UM PDU contains a segment of the RLC UM SDU or the RLC UM SDU without segmentation, in case that the RLC UM PDU contains the RLC UM SDU without segmentation, determine not to include a sequence number (SN) in a header of the RLC UM PDU containing the RLC UM SDU without segmentation, in case that the RLC UM PDU contains the segment of the RLC UM SDU, set an SN in a header of the RLC UM PDU containing the segment of the RLC UM SDU based on a variable value associated with the SN, identify whether the RLC UM PDU contains a last segment of the RLC UM SDU, and in case that the RLC UM PDU contains the last segment of the RLC UM SDU, increase the variable value associated with the SN by one.  

8. The entity of claim 7, wherein the controller is further configured to, in case that the RLC UM PDU does not contain the last segment of the RLC UM SDU, maintain the variable value associated with the SN.  

9. The entity of claim 7, wherein the controller is further configured to set an SN in a header of another RLC UM PDU containing another segment of the RLC UM SDU, and wherein the SN of the RLC UM PDU is same as the SN of the another RLC UM PDU, in case that the RLC UM PDU and the another RLC UM PDU do not contain the last segment of the RLC UM SDU.  



10. The entity of claim 7, wherein the SN is included in an SN field in the header of the RLC UM PDU.  

11. The entity of claim 10, wherein the controller is further configured to control the transceiver to receive, on a higher layer signaling, configuration information associated with a number of bit of an SN field of a header of a RLC UM PDU.  

12. The entity of claim 7, wherein, in case that the RLC UM PDU contains a first segment of the RLC UM SDU, a segmentation offset (SO) field is not included in the header of the RLC UM PDU.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 and 11 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (Pub. No.: US 2020/0154314) in view of Peisa et al. (Pub. No.: US 2010/0046448).
 	Regarding claim 1, Tang discloses a method of processing a radio link control (RLC) unacknowledged mode (UM) protocol data unit (PDU) based on an RLC UM service data unit (SDU) in a wireless communication system (see abstract, para. 0002 – 0003, RLC layer of a communication system supports unacknowledged mode (UM) for processing RLC PDUs and RLC SDUs), the method comprising: identifying whether the RLC) UM PDU contains a segment of the RLC UM SDU or the RLC UM SDU without segmentation (see abstract, para. 0008 - 0009, 0056, 0065, 0070 – 0071, the data field of the RLC PDU including only one complete RLC SDU or including only one cutting segment of a complete RLC SDU); in case that the RLC UM PDU contains the RLC UM SDU without segmentation, determining, not to include a sequence number (SN) field in a header of the RLC UM PDU containing the RLC UM SDU without segmentation (see abstract, para. 0009 - 0010, 0024, 0057, If the data field of the RLC PDU includes only the complete RLC SDU, the RLC PDU does not include a sequence number (SN)…); in case that the RLC UM PDU contains the segment of the RLC UM SDU, setting an SN in a header of the RLC UM PDU to a variable value (see Fig. 3, Fig. 4, abstract, para. 0009 - 0010, 0025 - 0026, 0058, 0063, if the data field of the RLC PDU includes only one cutting segment of the complete RLC SDU, the target RLC PDU include the SN, para. 0051, values of SNs in headers of the RLC PDUs); identifying whether the RLC UM PDU contains a last segment of the RLC UM SDU (see para. 0053, 0060, an RLC PDU includes a segment of the unique RLC SDU, the segment is located at the back portion of the RLC SDU).
	Tang does not disclose the following claimed features: regarding claim 1, in case that the RLC UM PDU contains the last segment of the RLC UM SDU, increasing the variable value by one.
Regarding claim 1, Peisa discloses in case that the RLC UM PDU contains the last segment of the RLC UM SDU, increasing the variable value by one (see para. 0032, For example, if the last SDU 50 ends in the PDU 52 with sequence number n, the start of the next SDU 50 will begin with the PDU 52 containing the sequence number n+1).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Tang, and have the features, as taught by Peisa, to use radio link control protocol in mobile communication networks in order to reduce the error rate over wireless channels, as discussed by Peisa (para. 0002).
	
	Tang does not disclose the claimed features as recited in claim 2.
	Regarding claim 2, Peisa discloses further comprising: in case that the RLC UM PDU does not contain the last segment of the RLC UM SDU, maintaining the variable value (see para. 0032, if the last SDU 50 ends in the PDU 52 with sequence number n, the start of the next SDU 50 will begin with the PDU 52 containing the sequence number n+1; in other words, the sequence number would not be changed if it’s not the last segment of the SDU).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Tang, and have the features, as taught by Peisa, to use radio link control protocol in mobile communication networks in order to reduce the error rate over wireless channels, as discussed by Peisa (para. 0002).


	Regarding claim 3, Tang discloses further comprising: setting an SN in a header of another RLC UM PDU to the variable value, wherein the another RLC UM PDU contains another segment of the RLC UM SDU wherein the SN in the header of the RLC UM PDU is same as the SN in the header of the another RLC UM PDU, in case that the RLC UM PDU and the another RLC UM PDU do not contain the last segment of the RLC UM SDU (see abstract, para. 0009 – 0010, 0025, 0058, 0060, if the data field of the RLC PDU includes only one cutting segment of the complete RLC SDU, the target RLC PDU include the SN; and the value of the SN included in the target RLC PDU is the same as the value of the SN included in the RLC PDU including other cutting segments of the complete RLC SDU).  
	Regarding claim 4, Tang discloses wherein the SN is included in the SN field in the header of the RLC UM PDU (see para. 0009 – 0010, 0051, values of SNs in headers of the RLC PDUs).  
	Regarding claim 5, Tang discloses further comprising: receiving, on a higher layer signaling, configuration information associated with a number of bit of the SN field in the header of the RLC UM PDU (see Fig. 3, Fig. 4, para. 0016 – 0020, 0051 – 0052, 0061, 0063, the high-layer signaling includes indication information used for indicating the length of the SN in the header such as 5 bits or 10 bits).    
	Regarding claim 11, Tang discloses an entity for processing a radio link control (RLC) unacknowledged mode (UM) protocol data unit (PDU) based on an RLC UM service data unit (SDU) in a wireless communication system, the entity comprising: a transceiver; and a controller coupled with the transceiver (see Fig. 8, para. 0094, device 100 includes a processor 110 and a transceiver 120, abstract, para. 0002 – 0003, RLC layer of a communication system supports unacknowledged mode (UM) for processing RLC PDUs and RLC SDUs) and configured to: identify whether the RLC UM PDU contains a segment of the RLC UM SDU or the RLC UM SDU without segmentation (see abstract, para. 0008 - 0009, 0056, 0065, 0070 – 0071, the data field of the RLC PDU including only one complete RLC SDU or including only one cutting segment of a complete RLC SDU), in case that the RLC UM PDU contains the RLC UM SDU without segmentation, determine not to include a sequence number (SN) field in a header of the RLC UM PDU containing the RLC UM SDU without segmentation (see abstract, para. 0009 - 0010, 0024, 0057, If the data field of the RLC PDU includes only the complete RLC SDU, the RLC PDU does not include a sequence number (SN)…), in case that the RLC UM PDU contains the segment of the RLC UM SDU, set an SN in a header of the RLC UM PDU to a variable value (see Fig. 3, Fig. 4, abstract, para. 0009 - 0010, 0025 - 0026, 0058, 0063, if the data field of the RLC PDU includes only one cutting segment of the complete RLC SDU, the target RLC PDU include the SN, para. 0051, values of SNs in headers of the RLC PDUs), identify whether the RLC UM PDU contains a last segment of the RLC UM SDU (see para. 0053, 0060, an RLC PDU includes a segment of the unique RLC SDU, the segment is located at the back portion of the RLC SDU).
	Tang does not disclose the following claimed features: regarding claim 11, in case that the RLC UM PDU contains the last segment of the RLC UM SDU, increase the variable value by one.
Regarding claim 11, Peisa discloses in case that the RLC UM PDU contains the last segment of the RLC UM SDU, increase the variable value by one (see para. 0032, For example, if the last SDU 50 ends in the PDU 52 with sequence number n, the start of the next SDU 50 will begin with the PDU 52 containing the sequence number n+1).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Tang, and have the features, as taught by Peisa, to use radio link control protocol in mobile communication networks in order to reduce the error rate over wireless channels, as discussed by Peisa (para. 0002).

Tang does not disclose the claimed features as recited in claim 12.
	Regarding claim 12, Peisa discloses wherein the controller is further configured to, in case that the RLC UM PDU does not contain the last segment of the RLC UM SDU, maintain the variable value (see para. 0032, if the last SDU 50 ends in the PDU 52 with sequence number n, the start of the next SDU 50 will begin with the PDU 52 containing the sequence number n+1; in other words, the sequence number would not be changed if it’s not the last segment of the SDU).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Tang, and have the features, as taught by Peisa, to use radio link control protocol in mobile communication networks in order to reduce the error rate over wireless channels, as discussed by Peisa (para. 0002).
 
	Regarding claim 13, Tang discloses wherein the controller is further configured to set an SN in a header of another RLC UM PDU to the variable value, wherein the another RLC UM PDU contains another segment of the RLC UM SDU, and wherein the SN in the header of the RLC UM PDU is same as the SN in the header of the another RLC UM PDU, in case that the RLC UM PDU and the another RLC UM PDU do not contain the last segment of the RLC UM SDU (see abstract, para. 0009 – 0010, 0025, 0058, 0060, if the data field of the RLC PDU includes only one cutting segment of the complete RLC SDU, the target RLC PDU include the SN; and the value of the SN included in the target RLC PDU is the same as the value of the SN included in the RLC PDU including other cutting segments of the complete RLC SDU).  
	Regarding claim 14, Tang discloses wherein the SN is included in an SN field in the header of the RLC UM PDU (see para. 0009 – 0010, 0051, values of SNs in headers of the RLC PDUs).  
	Regarding claim 15, Tang discloses wherein the controller is further configured to control the transceiver to receive, on a higher layer signaling, configuration information associated with a number of bit of the SN field of a header of a RLC UM PDU (see Fig. 3, Fig. 4, para. 0016 – 0020, 0051 – 0052, 0061, 0063, the high-layer signaling includes indication information used for indicating the length of the SN in the header such as 5 bits or 10 bits).   

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (Pub. No.: US 2020/0154314) in view of Peisa et al. (Pub. No.: US 2010/0046448) and further in view of Wu et al. (Pub. No.: US 2020/0077299).
	Tang and Peisa do not disclose the claimed features as recited in claims 6 and 16.
	Regarding claim 6, Wu discloses wherein, in case that the RLC UM PDU contains a first segment of the RLC UM SDU, a segmentation offset (SO) field is not included in the header of the RLC UM PDU (see para. 0020, the first RLC data segment of a new SDU may omit the segment offset (SO) associated with the data segment).  
	Regarding claim 16, Wu discloses wherein, in case that the RLC UM PDU contains a first segment of the RLC UM SDU, a segmentation offset (SO) field is not included in the header of the RLC UM PDU (see para. 0020, the first RLC data segment of a new SDU may omit the segment offset (SO) associated with the data segment).  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Tang and Peisa, and have the features, as taught by Wu, to improve the content of the radio link control status report in order to better manage new radio technology, as discussed by Wu (para. 0001).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473